944 F.2d 903
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sue Robinson YOUNGBLOOD, Defendant-Appellant.
No. 90-6836.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Charles E. Simons, Jr., Senior District Judge.  (CR-83-20;  CA-89-1885)
Sue Robinson Youngblood, appellant pro se.
David Jarlath Slattery, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Sue Robinson Youngblood appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  United States v. Youngblood, CR-83-20;  CA-89-1885 (D.S.C. May 7, 1990).   We deny Youngblood's motion for release on bond pending appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Youngblood's claim concerning the magistrate judge's participation in voir dire is without merit.   United States v. Lee, --- F.2d ----, No. 90-7313 (4th Cir.  Aug 14, 1991)